{¶ 93} Although I agree with the majority and concurring opinions that the judgment of the trial court be affirmed for the reasons set forth therein, I write separately to address an additional point relating to appellant's fourth assignment of error.
 {¶ 94} In his fourth assignment of error, appellant alleges that the trial court erred in limiting his cross-examination of Aaryanna. However, appellant identifies only one instance where the trial court sustained an objection to his counsel's questioning of Aaryanna. Although the trial court sustained the objection, the witness answered the question anyway. Therefore, appellant did not suffer any prejudice. Nor does the record reflect any other limitations on trial counsel's examination of this witness other than a sustained objection to a leading question that appellant's counsel subsequently rephrased. Accordingly, I would overrule appellant's fourth assignment of error for this additional reason. *Page 1